Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 17, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152981 & (8)                                                                                     Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152981
                                                                   COA: 329743
                                                                   Ingham CC: 81-031479-FY
  MICHAEL D. HARRIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 16, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion to strike is
  DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 17, 2016
         a1110
                                                                              Clerk